Name: Commission Regulation (EEC) No 1722/92 of 30 June 1992 postponing the date for the take-over of beef and veal offered for sale by the intervention agencies pursuant to Regulation (EEC) No 2848/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 179/82 Official Journal of the European Communities 1 . 7. 92 COMMISSION REGULATION (EEC) No 1722/92 of 30 June 1992 postponing the date for die take-over of beef and veal offered for sale by the intervention agencies pursuant to Regulation (EEC) No 2848/89 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), Whereas Commission Regulation (EEC) No 2848/89 (3), as last amended by Regulation (EEC) No 825/92 (4), fixes certain selling prices for beef and veal taken over by the intervention agencies before 1 January 1992 ; whereas the situation regarding these stocks is such that this date should be replaced by 1 May 1992 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 In Article 4 of Regulation (EEC) No 2848/89, '1 January 1992' is hereby replaced by '1 May 1992'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. O OJ No L 150, 15. 6. 1991 , p. 16 . O OJ No L 274, 23. 9 . 1989, p. 9 . (4) OJ No L 87, 2. 4 . 1992, p. 13 .